

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 13, 2017, is by and among CREE, INC., a North Carolina corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower party hereto
(the “Guarantors”), the Lenders (as defined below) party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders
under the Credit Agreement (as hereinafter defined) (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of January 9, 2015, as amended
by the First Amendment to Credit Agreement, dated September 10, 2015, and the
Consent, dated July 13, 2016 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definition. The following definition is hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:


“Second Amendment Effective Date” means November 13, 2017.


1.2    Amendment to Cover Page. (i) The words “HSBC BANK USA, NATIONAL
ASSOCIATION” on the cover page to the Credit Agreement are hereby replaced with
the words “BMO HARRIS BANK N.A.” and (ii) the words “HSBC SECURITIES (USA) INC.”
on the cover page to the Credit Agreement are hereby replaced with the words
“BMO CAPITAL MARKETS CORP.”.


1.3    Amendment to Definition of Arrangers. The definition of “Arrangers” set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Arrangers” means Wells Fargo Securities, LLC, BMO Capital Markets Corp., PNC
Capital Markets LLC, SunTrust Robinson Humphrey Inc. and U.S. Bancorp
Investments, Inc., in their capacity as joint lead arrangers.


1.4    Amendment to Definition of Termination Date. The definition of
“Termination Date” set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Termination Date” means with respect to any Lender the earlier of (i) January
9, 2022 or (ii) the date on which the Commitments terminate in accordance with
the provisions of this Credit Agreement.


1.5    Amendment to Section 2.11(a). Section 2.11(a) of the Credit Agreement is
hereby amended to add the following sentence to the end thereof:






--------------------------------------------------------------------------------




Notwithstanding the foregoing to the contrary, from and after the Second
Amendment Effective Date, no extensions shall be available to the Borrower
pursuant to this Section 2.11.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Effective Date”) upon satisfaction (or waiver) of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.


(b)    Corporate Documents. The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (i) certifying that the articles
of incorporation or other organizational documents, as applicable, of each
Credit Party that were delivered on the Closing Date remain true and complete as
of the Effective Date (or certified updates as applicable), (ii) certifying that
the bylaws, operating agreements or partnership agreements of each Credit Party
that were delivered on the Closing Date remain true and correct and in force and
effect as of the Effective Date (or certified updates as applicable),
(iii) attaching copies of the resolutions of the board of directors of each
Credit Party approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof, and
certifying such resolutions to be true and correct and in force and effect as of
the Effective Date, (iv) attaching certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation or
organization and (v) certifying that each officer listed in the incumbency
certification contained in each Credit Party’s Officer’s Certificate, delivered
on the Closing Date remains a duly elected and qualified officer of such Credit
Party and such officer remains duly authorized to execute and deliver on behalf
of such Credit Party the Amendment or attaching a new incumbency certificate for
each officer signing this Amendment.


(c)    Legal Opinions. The Administrative Agent shall have received an opinion
or opinions of counsel for the Credit Parties, dated the Effective Date and
addressed to the Administrative Agent and the Lenders which shall be in form and
substance satisfactory to the Administrative Agent.


(d)    No Default. No Default or Event of Default exists as of the Effective
Date and after giving effect to the transactions contemplated hereby.


(e)    Representations and Warranties. The representations and warranties
contained in Section 6 of the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the Effective Date,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on the
Effective Date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date).


(f)    Fees and Expenses.


(i)    The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers a signature page to the
Administrative Agent at or before 5 p.m. (New York City time) on November 13,
2017 (each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”), an amendment fee in an amount equal to six (6) basis points of the
aggregate Commitments of all such Consenting Lenders by 5 p.m. (New York City
time) on such date. Such fee shall be deemed fully earned by the Consenting
Lenders upon the execution and delivery of this Amendment by the Borrower and
the Lenders.




2

--------------------------------------------------------------------------------




(ii)    The Administrative Agent shall have received from the Borrower such fees
and expenses that are payable in connection with this Amendment and King &
Spalding LLP shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Effective Date, all references to the
Credit Agreement in each of the Credit Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization, or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Section 6 of the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on and as
of the date hereof (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct as of such earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement as amended by this Amendment and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement as so amended
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.6    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto relating to the subject matter hereof and
thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof.


3.7    Counterparts; Telecopy. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which when
so executed and delivered will constitute an original,


3

--------------------------------------------------------------------------------




but all of which when taken together will constitute a single contract. Delivery
of an executed counterpart to this Amendment by telecopy or other electronic
means shall be effective as an original and shall constitute a representation
that an original will be delivered.


3.8    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.9    GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 11.10 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




4

--------------------------------------------------------------------------------


CREE, INC.
SECOND AMENDMENT




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
            
BORROWER:
CREE, INC.,
 
a North Carolina corporation
 
 
 
 
By:
/s/ Michael E. McDevitt
 
Name:
Michael E. McDevitt
 
Title:
Executive Vice President and
 
 
Chief Financial Officer





GUARANTORS:
E-CONOLIGHT LLC,
 
a Delaware limited liability company
 
 
 
 
By:
/s/ Michael E. McDevitt
 
Name:
Michael E. McDevitt
 
Title:
Executive Vice President and
 
 
Chief Financial Officer





    




--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT


        
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
in its capacity as Administrative Agent, Issuing Lender,
 
Swingline Lender and as a Lender
 
 
 
 
By:
/s/ Michael Pugsley
 
Name:
Michael Pugsley
 
Title:
Senior Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
Bank of America N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Thomas M. Paulk
 
Name:
Thomas M. Paulk
 
Title:
Senior Vice President
 
 
 











--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
BMO Harris Bank, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Michael Kus
 
Name:
Michael Kus
 
Title:
Managing Director
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
Citibank, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ L. Vrettos
 
Name:
L. Vrettos
 
Title:
Vice President
 
 
 









--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
First Tennessee Bank National Association
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Keith A. Sherman
 
Name:
Keith A. Sherman
 
Title:
Senior Vice President
 
 
 













--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
JPMorgan Chase Bank, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Daglas Panchal
 
Name:
Daglas Panchal
 
Title:
Executive Director
 
 
 









--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
PNC Bank, N.A.
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Dawn M. Kondrat
 
Name:
Dawn M. Kondrat
 
Title:
Senior Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
SUNTRUST Bank,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Mary K Lundin
 
Name:
Mary K Lundin
 
Title:
Vice President
 
 
 









--------------------------------------------------------------------------------

CREE, INC.
SECOND AMENDMENT




LENDERS:
U.S. Bank National Association, in its
 
capacity as a Lender
 
 
 
 
By:
/s/ Lukas Coleman
 
Name:
Lukas Coleman
 
Title:
Vice President
 
 
 





